Citation Nr: 0426288	
Decision Date: 09/22/04    Archive Date: 09/29/04	

DOCKET NO.  99-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C with 
consequent liver transplant.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The veteran appeared before the undersigned at a personal 
hearing in September 2001.  In February 2002 and February 
2003, the Board undertook additional development of the 
appeal, and in August 2003 remanded the appeal to afford due 
process.  


FINDING OF FACT

The veteran's hepatitis C with consequent liver transplant is 
not related to active service.  


CONCLUSION OF LAW

Hepatitis C with consequent liver transplant was not incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d).  

Service medical records are silent for complaint, finding, or 
treatment with respect to any blood or liver disorder, 
including hepatitis.  The report of the veteran's January 
1971 service separation examination reflects no pertinent 
abnormality.  

The veteran's service personnel records reflect that the 
veteran was a forklift operator and crane shovel operator 
while serving in Vietnam.  They do not indicate that he ever 
acted as part of a graves' registration work detail.  
Further, service records do not indicate that the veteran 
ever participated in combat with the enemy.  

The report of a June 1992 VA psychiatric examination reflects 
that the veteran reported that he volunteered for graves' 
registration duty for one day.  

A February 1995 private medical record reflects that the 
veteran reported that he had carried a diagnosis of cirrhosis 
for the prior 3 to 4 years without a definite etiology 
determined.  He reported no history of blood transfusion and 
denied IV drug use.  He indicated that he did not have any 
alcohol abuse history.  A March 1995 private medical record 
reflects an impression of chronic hepatitis C infection 
causing cirrhosis and chronic active hepatitis.  

A February 1997 private hospital record reflects that the 
veteran was first diagnosed with hepatitis C two years prior 
via biopsy.  The veteran underwent a liver transplant in 
March 1997.  

An October 1999 letter from A. Y. L., M.D., a private 
physician, reflects that he had been treating the veteran for 
hepatitis C for several years.  It indicates that while the 
veteran was serving in Vietnam he had been exposed to blood 
on many occasions while handling dead bodies for a service 
company.  It was the physician's opinion that it was as 
likely as not that the veteran contracted hepatitis C during 
that period of time.  

A November 1999 letter from C. S. P., M.D., a private 
physician, reflects that it is likely that the veteran 
contracted hepatitis C when he was exposed to blood during 
combat during his service in Vietnam.  

During a personal hearing, held before a member of the Board 
in September 2001, the veteran testified, at pages 3, 4, and 
5, that he had volunteered for graves' registration 4 or 5 
times and gave a blood transfusion, from himself to another 
person, in the field.  In a May 2002 statement, the veteran 
indicated that he had volunteered for graves' registration on 
six different occasions.  

A June 2002 statement from a former service comrade reflects 
that the veteran worked graves' registration 5 or 6 times.  

The veteran has offered his statements, indicating his belief 
that he acquired hepatitis C as a result of certain events he 
experienced while in Vietnam.  The veteran has offered no 
evidence that would indicate that he is qualified, as a lay 
person, to offer a medical diagnosis or a medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's statements with respect to his 
belief concerning the etiology of his hepatitis C with 
consequent liver transplant will not be accorded any 
probative value.  

The veteran does not assert that he served in combat, and 
there is no evidence of record indicating that the veteran 
served in combat.  Rather, the evidence of record indicates 
that the veteran did not serve in combat while in Vietnam.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran served in combat during his active 
service.  

There is no official record indicating that the veteran 
participated in a graves' registration activity while he was 
serving in Vietnam.  All of the official records reflect that 
the veteran did not serve in a graves' registration activity 
while in Vietnam, but rather served in other capacities 
during his service in Vietnam.  The official records will be 
accorded very large probative weight because they were 
created contemporaneous with the time frame to which they 
relate, and because they were created in a manner designed to 
provide an accurate record of the veteran's activities during 
his active service.  The veteran's statements and testimony, 
and the statements of his former service comrade, to the 
extent that they purport to offer information regarding 
whether the veteran volunteered for graves' registration duty 
will be accorded very small probative weight because they are 
not offered contemporaneous with the events, but are attempts 
by the individuals to recollect events that occurred over 30 
years before.  For example, in June 1992, the veteran offered 
a recollection that he had served on graves' registration on 
one occasion, and subsequently, in 2001 and 2002, offered 
varying recollections with respect to the number of times he 
has served in graves' registration.  

On the basis of the above analysis, and the respective 
weights assigned to the evidence, the greater weight of the 
evidence indicates that the veteran did not serve in graves' 
registration duty during his active service.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran served in graves' registration during his active 
service.  Further, with respect to the veteran's reported 
blood transfusion, there is no official record of such 
activity.  As noted, it has been determined that the veteran 
did not serve in combat.  For the aforestated reasons the 
veteran's best efforts to recollect the event of the blood 
transfusion will be accorded very small probative weight and 
the official record will be accorded large probative weight.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran provided a blood transfusion to 
another in the field.  

The veteran has also asserted that he assisted wounded 
soldiers at various times, including when they were 
disembarking from helicopters.  His statements will be 
accorded very small probative weight for the aforestated 
reasons.  The official record does not indicate that the 
veteran undertook duties such as assisting wounded soldiers, 
and for the aforestated reason will be accorded very large 
probative weight.  Therefore, a preponderance of the evidence 
is against a finding that the veteran assisted wounded 
soldiers, including those that were disembarking from 
helicopters.  

The November 1999 letter from the private physician bases the 
conclusion that the veteran contracted hepatitis C during 
active service on the fact that the veteran was exposed to 
blood during combat during his active service.  On the basis 
of the above analysis, it has been determined that the 
veteran did not participate in combat during his active 
service and was not exposed to blood during any of the 
activities that he has reported such exposure, because a 
preponderance of the evidence is against a finding that he 
participated in those activities.  The October 1999 letter 
from the private physician bases its opinion that the 
veteran's hepatitis C was contracted during his active 
service on the fact that he was exposed to blood on many 
occasions while handing dead bodies for a service company.  
As noted, a preponderance of the evidence is against a 
finding that the veteran handled dead bodies for a service 
company because he was not participating as part of a graves' 
registration unit.  Therefore, he could not have been exposed 
to blood on such occasions.  These medical opinions are based 
entirely on the veteran's historical account, and as has been 
determined herein, are based on an inaccurate factual basis.  
Therefore, they will not be accorded any probative weight.  
See Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  

On the basis of the above analysis there is no competent 
medical evidence of probative value that associates the 
veteran's hepatitis C with consequent liver transplant with 
his active service.  There is competent medical evidence that 
indicates that he did not have hepatitis C during his active 
service and that hepatitis C, or any liver disability did not 
exist until approximately 30 years after the veteran's active 
service.  Therefore, a preponderance of the evidence is 
against a finding that the veteran's hepatitis C with 
consequent liver transplant is related to the veteran's 
active service.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that the Veterans Claims Assistance Act 
of 2000 (VCAA) notice as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  

In the present case, a substantially complete application was 
received in May 1999.  Thereafter, in a rating decision, 
dated in June 1999, the claim was denied.  Only after that 
rating decision was promulgated did the AOJ, in March 2001, 
and April 2001, provide notice to the claimant about what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by the VA, and the need for the claimant to submit any 
evidence in his possession that pertains to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notices provide to the appellant were not given prior 
the first AOJ adjudication of the claim in June 1999, the 
notices were provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notices has fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant has appeared for a personal 
hearing.  Relevant treatment records have been obtained.  A 
July 2002 response from the National Personnel Records Center 
indicates no further records are available.  The statement of 
the case and supplemental statements of the case advised the 
veteran of the laws and regulations pertaining to his claim.  
These documents informed him of the evidence of record, as 
did an October 2002 letter to the veteran, and explained the 
reasons and bases for the denial of his claim.  A December 
2002 statement from the veteran's representative reflects 
that the veteran had no additional evidence or argument for 
consideration.  Therefore, notwithstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
appellant.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of the VCAA notice have been fully satisfied 
and, as discussed above, the timing of the notice has not 
been prejudicial error to the appellant in this case.  


ORDER

Service connection for hepatitis C with consequent liver 
transplant is denied.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



